Title: From Benjamin Franklin to John Shaffer, 27 September 1781
From: Franklin, Benjamin
To: Shaffer, John


Sir,
Passy, Sept. 27. 1781.
My Grandson is ill and I have nobody to send to see your Deed that understands such Things. I am obliged to go out of Town this Morning & cannot go myself to look at it till to morrow. But if you have already made it over to Mr. D’Autun, my seeing it will be of no Use. I imagin’d that having that Land as a Counter Security some of your Friends on my Recommendation might have been prevail’d on to be Security for you. In my Station it is not proper for me to become your Bail; and to offer to be so, on a Supposition that the offer would be Sufficient without my really becoming your Bail as you imagine & propose would be absurd. The Moment I offer it I should be engag’d & would not go back. I hope you are as you say innocent, I do not see then why you are against being try’d, as an Acquittal after a fear [fair] Trial would be more to your Honour than to have the Warrant broke and the Charge suppressed thro’ Favour or Interest. I am Sir, Your humble Servant &c.
Mr. Shaffer.
